This suit was instituted in the District Court of Wise County by the appellee, the Preston National Bank, of Detroit, Michigan, to recover the sum of $500, besides interest and attorney fees, the amount of a certain promissory note which is alleged to have been executed by the defendants. These defendants were as follows: The First National Bank of Decatur, Texas, Charles Moore, Daniel Waggoner, J.F. Ward, George W. Trenchard, W.D. Mabon, and William Cameron  Co., a firm composed of William Cameron, F.A. McDonald, W.B. Brazelton, C.L. Johnson, and C.M. Bowie, all alleged to be doing business as partners under the firm name of "The Decatur Rolling Mill Company."
The suit resulted in a judgment as follows: (1) In favor of the appellee against the defendants for the sum of $601.32, with interest and costs; (2) in favor of the defendant Charles Moore against the defendants the First National Bank, Daniel Waggoner, and G.W. Trenchard, for "all sums of money that may be collected from them on account of this judgment;" (3) in favor, conditionally, of the defendants William Cameron  Co. and J.F. Ward against the appellant bank, G.W. Trenchard, *Page 546 
and Daniel Waggoner for "all sums of money that they may be required to pay on account of this judgment."
It thus appears that there is hostility of interest in the judgment appealed from between the appellant and the defendants Charles Moore, William Cameron  Co., and J.F. Ward.
In the appeal bond filed by the appellant, the appellee is the sole obligee.
To confer jurisdiction upon the appellate court, it is imperative that the appeal bond shall be made payable to all parties in the judgment interested adversely to the appellant; and where this has not been done, it is the duty of the appellate court, of its own motion, to dismiss the appeal for want of jurisdiction. Greenwade v. Smith, 57 Tex. 195; Young v. Russell, 60 Tex. 684.
The appeal is accordingly dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.